Citation Nr: 1531580	
Decision Date: 07/24/15    Archive Date: 08/05/15

DOCKET NO.  12-31 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife




ATTORNEY FOR THE BOARD

M. Barsoum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to October 1979 and from December 1990 to April 1991, with additional service in the Mississippi Army National Guard from May 1979 to April 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In his September 2012 substantive appeal, VA Form 9, the Veteran requested a Board hearing at his local RO.  The requested hearing was conducted in April 2015 by the undersigned Veterans Law Judge (VLJ), and the Veteran and his wife testified in support of his claim.  A transcript of the hearing is associated with the claims file.

This appeal was processed using VBMS (the Veterans Benefits Management Systems).  In addition to the VBMS file, there is also a Virtual VA file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including 2014 VA treatment records, are relevant to the issues on appeal.  Although the Veteran has not submitted a waiver of initial consideration of this evidence by the RO, such a waiver is not necessary because, as discussed below, the Board grants and remands this matter.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a July 2008 Rating Decision, the RO denied a service connection claim for bilateral hearing loss; the Veteran did not perfect an appeal of that decision, and the decision became final.

2.  Evidence received since the July 2008 Rating Decision is new and raises a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The July 2008 Rating Decision, which denied the Veteran's claim of entitlement to service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.160(d), 20.201, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the Board's favorable decision to reopen the Veteran's claim of entitlement to service connection for bilateral hearing loss, no discussion of the VA's duty to notify and assist is necessary.

Analysis

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).

If VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court of Appeals for Veterans Claims has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion. Id.

The Veteran's claim for service connection for bilateral hearing loss was previously denied in July 2008 because the evidence of record did not show audiometric findings which meet the criteria for a grant of service connection for defective hearing.   The July 2008 rating decision became final because the Veteran did not file a notice of disagreement and did not submit new and material evidence within one year.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010). 

The Veteran filed a claim to reopen his previously denied claim for service connection for bilateral hearing loss in May 2010.  A March 2011 rating decision continued the previous denial.  Regardless of whether the RO reopened the Veteran's claim, the Board must decide the threshold issue of whether the evidence is new and material before addressing the merits of a claim.  See Jackson, 265 F. 3d at 1366; Barnett, 83 F.3d at 1380.

The evidence added to the record since the last final denial includes the Veteran's statements regarding his claimed hearing loss, and the fact that he still has problems with his hearing.  See June 2010 Statement.  In an April 2015 hearing, the Veteran and his wife testified that the Veteran can hardly hear, and has trouble hearing his grandchildren, his wife, the television, or church services when sitting in the first row.  Additional VA treatment records have also been obtained; and in November 2010 and February 2011, the Veteran underwent two VA examinations.  Although the VA examiners indicated the Veteran's hearing was within normal range, neither examiner actually enclosed a copy of the Veteran's audiometric data.    

In any event, both the Veteran and his wife provided testimony that the Veteran suffers from current hearing loss, and such claims are at least facially consistent with the circumstances of his service.  The Veteran testified that he was a wheel and tactical mechanic, but participated in training drills using live ammunition once per month.   See April 2015 Hearing Transcript.  Given the statements of record concerning the Veteran's current hearing loss symptoms and incidents in service, the evidence received since the July 2008 rating decision is new and material in accordance with Shade.  Specifically, such evidence is not redundant of evidence previously of record, raises a reasonable possibility of substantiating the claim, and relates to an unestablished fact of whether the Veteran has a current hearing disorder that was incurred in or aggravated in service.  See 38 C.F.R. § 3.156(a).  Accordingly, the Board finds that new and material evidence has been submitted, and the Veteran's claim for service connection for bilateral hearing loss will be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

New and material evidence to reopen a claim of entitlement to service connection for bilateral hearing loss has been received; the appeal is granted to this extent only. 


REMAND

The Board finds that additional development is necessary prior to adjudication of the claim on the merits.  

As indicated above, the record reflects current medical evidence of audiological testing, but the audiological results have not been provided by the November 2010 and February 2011 VA examiners.  Also, the audiological results from a January 2011 VA consultation are not associated with the file.  Thus, the AOJ/AMC shall request these records.  Since the last exam, the Veteran and his wife also provided lay testimony supporting a possibility that he suffers from a current disability.  Under these circumstances, a medical examination to obtain such an opinion - based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly stated rationale - is warranted.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Furthermore, in a February 2013 VA medical record, the Veteran indicated that he saw an outside audiologist for hearing loss.  However, no records were received from an outside audiologist.  Therefore, the AOJ/AMC shall request these records.

Additionally, other relevant ongoing medical records should also be requested. 38 U.S.C.A. 5103(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 
 
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran for the appropriate release to obtain any outstanding private treatment records.  With the Veteran's authorization, the AOJ/AMC should then obtain the Veteran's recent private treatment records, including any recent audiological examination.  If no additional records are located, the Veteran must be notified and a written statement to that effect should be requested for incorporation into the record.

2. The AOJ/AMC should also obtain any outstanding VA treatment records since November 2014, and the audiological test results from the November 2010 and February 2011 VA examinations, and the audiological test results from a January 2011 VA consultation.  All efforts to obtain these records must be documented in the claims file.

3. After all outstanding records have been associated with the claims file, the Veteran should be afforded a new VA examination for bilateral hearing loss.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, including an audiological examination to determine the current nature and severity of his bilateral hearing loss.  The examiner should identify auditory thresholds, in decibels, at frequencies of 1000, 2000, 3000, and 4000 Hertz.

The examiner should offer comments and an opinion addressing whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's bilateral hearing loss had its onset during service or is causally or etiologically due to service.  In so opining, the examiner must do the following:

(1) accept as fact that the Veteran was exposed to military noise during active service, to include from June to October 1979 and from December 1990 to April 1991, and during his service in the National Guard from May 1979 to April 2005 during training drills; 

(2) consider all hearing examinations of record, to include the June 6, 1999 audiological test, and explain the significance of the absence or presence of threshold shifts and severity of such threshold shifts in regard to the likelihood that military noise exposure caused permanent hearing damage; and 

(3) explain the significance of normal hearing in regard to the likelihood military noise exposure caused permanent hearing damage, including addressing theories of delayed/latent onset of hearing loss.  

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

4. After the development requested above has been completed, again review the record to include all evidence since issuance of the statement of the case, such as recent Virtual VA treatment records.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto. Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


